Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION


1.   Claims 25-28 and 74-79 are pending. 



Claims  25-28 and 74-79   read on  a method for eliminating at least a substantial portion of a clonal antigen-specific memory T cell subpopulation from a mixed population of T cells, are under consideration in the instant application. 



2.  The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


3. This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

4.  Claims 25-28 and  74-79 are  rejected under 35 U.S.C. 103(a) as being obvious over  US Patent Application 20090280132,  De Bruyne et al ( J of Immunol, 1996,v.156 pages 3493-3500 and  US Patent 6,352,694 


US Patent Application ‘132 teaches a method of eliminating at least a portion of T cell subpopulation from a mixed population of T cells, comprising exposing a population of T cells to autoantigen (sensitize composition) ( see entire document, paragraphs 0022, 0034, 0159).

De Bruyne et al.,   teach a method of eliminating at least a portion of T cell subpopulation from a mixed population of T cells, comprising exposing a population of T cells to irradiated donor cell(sensitize composition) ( see entire document Material and Method and page 3494 in particular).


 US Patent ‘694 teaches a method of  expanding a population of   cells wherein said population comprises T cells generated according to  a method of  elimination a substantial portion of a clonal T cell subpopulation from a mixed population of T cells comprising exposing a mixed population of T cells to anti-CD3 antibody -anti-CD28 antibody attached to the beads, wherein the ratio of beads to cells can be varied from 1:9 to  9:1 ( see entire document, Abstract and column 20  in particular).  US Patent ‘694 teaches that exposing a mixed population of T cells to  said  beads, wherein the ration of beads to cells is 3:1  would result in selective elimination of CD8+ T cells which would die by apoptosis ( see column 30 and Example 15  in particular).   US Patent ‘694 further teach that selective elimination of a subpopulation of T cells by inducing apoptosis would be useful for further expanding remaining T cells  ( see column 51 in particular). 

All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Thus it would have  been obvious  to one of the ordinary skill in the art at the time the invention was made to expose a population of T cells to one or more of sensitize composition and to the beads with attached  ati-CD3 and anti-CD28 antibody  with a reasonable expectation of success because the prior art suggests that each of said compounds can be used for eliminating at least a portion of T cell subpopulation from a mixed population of T cells.

“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). 

It is noted that during prosecution of the parent case 12/324593, now alloed,  Applicant provided Declaration by Dr. Bonyhadi  stating  that” in experimentation with high ratios of beads to cell with a mixed T cell population we surprisingly discovered that apoptosis occurred in a clonal antigen-specific memory T cell subpopulation in the mixed population without concomitant effect on non-clonal naïve T cells. Said apoptosis occurred without requiring further activation or stimulation. Dr. Bonyhadi further stated that the claim ratio of beads to cells at least 5:1 would not be obvious in view of prior art of US Patent 6,352,694.  The “background" level of apoptosis disclosed in US Patent’694 was less than 10% and with the beads to cell ration of 3:1 would require multiple rounds of stimulation for substantial levels of apoptosis to occur in CD8+ T cells population. Moreover, beads to cells ratio of 5:1 and 10:1 may be used to expand naïve T cells while only memory T cells. Said discovery would not be obvious from the teaching of the prior art, since the disclosure of the US patent’694 is directed to a lager extent towards the stimulation of T cells, i.e. reconstituting total CD4+ and CD8+ T cells population.

 There is no recitation of specific of beads to cell ratio in the instantly pending claims.


    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


5.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.   A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


6.   Claims   25-28 and 74-79 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent 8,617,884. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of US Patent 8,617,884 recited a method for elimination at least a substantial portion of a clonal antigen-specific memory T cells from a mixed population of T cells from an individual.
 


7.  No claim is allowed.





8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker can be reached on 571/272-3181  

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644